 1 PEABODY & BUCCINI LLP
     THOMAS M. PEABODY, ESQ. (SBN: 178237)
 2 PATRICK S. LUDEMAN, ESQ. (SBN: 261314)
     527 Encinitas Blvd., Ste 100
 3 Encinitas, CA 92024
     Telephone No. (760) 652-3150
 4 Facsimile No. (760) 652-3160

 5 Attorneys for Defendants,
     The Regents of the University of California
 6 [erroneously sued as UC San Diego Health and University of California Health]
     (Governmental Entities and Employees of Governmental Entity; No Filing Fee
 7 Required Pursuant to Gov. Code § 6103

 8                            UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10

11 SALIMA WITT,                               CASE NO.: 21CV0411 BAS AGS
12               Plaintiff,                   ASSIGNED FOR ALL PURPOSES TO:
                                              CYNTHIA BASHANT
13         vs.                                COURTROOM 4B
14 LAZY ACRES; UC SAN DIEGO       DEFENDANT THE REGENTS OF
   HEALTH; UNIVERSITY OF          THE UNIVERSITY OF
15 CALIFORNIA HEALTH; and DOES 1- CALIFORNIA’S MOTION TO
   50 inclusive.                  DISMISS PLAINTIFF’S
16                                COMPLAINT PURSUANT TO
              Defendants.         F.R.C.P. RULE 12(b)(6)
17
                                              Date: MAY 24, 2021
18                                            Dept: 4B
19                                            PER CHAMBERS, NO ORAL
                                              ARGUMENT UNLESS
20                                            REQUESTED BY THE COURT
21                                            Complaint Filed: 03/08/2021
                                              Trial Date:   NONE SET
22

23

24

25

26

27

28
                                             1
         DEFENDANT THE REGENTS OF THE UNIVERSITY OF CALIFORNIA’S MOTION TO DISMISS
                                  PLAINTIFF’S COMPLAINT
 1 I.     INTRODUCTION
 2         Plaintiff, Salima Witt, has filed a perplexing lawsuit seeking injunctive relief
 3 against two completely unrelated entities, for two completely unrelated events,

 4 setting forth a vague and uncertain claim of disability discrimination. As it pertains

 5 to this moving defendant, The Regents of the University of California, she alleges

 6 the University of California, San Diego Jacobs Hospital and Medical Center

 7 discriminated against her for requiring her to wear a mask during the height of the

 8 COVID-19 pandemic inside of a hospital.

 9         Plaintiff’s complaint acknowledges she was not denied access to the hospital,
10 she completed her appointment, and she has suffered no discernable injury, nor will

11 suffer irreparable injury in the future. Plaintiff was not denied the equal enjoyment

12 of the healthcare services or facilities at the hospital. Plaintiff also fails to present

13 any facts in her complaint which demonstrate she even has a disability which

14 precluded her from complying with the mask requirement set in place at the hospital

15 for the protection of all healthcare workers, frontline employees, and other patients

16 on site. Plaintiff claims she suffers from asthma, which the CDC guidelines she relies

17 upon specifically states masks are appropriate for. (See Complaint, Exhibit C, pg.

18 32).

19         Plaintiff’s complaint ignores that at the time of her one appointment at Jacobs
20 Hospital and Medical Center on November 10, 2020, all healthcare facilities in the

21 state were subject to the CDC recommendations for masks, as well as the California

22 Department of Public Health’s (CDPH) mask mandate which required masks in

23 healthcare settings subject to limited exceptions. In short, the hospital was

24 complying with both federal and state recommendations and requirements to protect

25 patients and essential healthcare workers from the direct threat of COVID-19, and

26 were in place to provide a legitimate safety purpose.

27         Plaintiff’s complaint fails to present a factual basis showing that she suffers
28 from a disability preventing her from complying with the hospital’s mask
                                        2
          DEFENDANT THE REGENTS OF THE UNIVERSITY OF CALIFORNIA’S MOTION TO DISMISS
                                   PLAINTIFF’S COMPLAINT
 1 requirement, or in the alternative, wearing a face shield covering. Plaintiff has failed

 2 to present any facts which demonstrate she suffered from any discrimination based

 3 on a claimed disability by The Regents of the University of California. Therefore,

 4 Defendant hereby moves to dismiss Plaintiff’s Complaint on the grounds that the

 5 claims asserted against it fail to set forth sufficient factual allegations pursuant to

 6 F.R.C.P. 12(b)(6).

 7 II.     STATEMENT OF FACTS
 8          On June 18, 2020, the California Department of Public Health issued an order
 9 stating that people in California must wear face coverings when they are in the high
10 risk situation of “obtaining services from the healthcare sector in settings including,

11 but not limited to, a hospital,…medical clinic,…physician office.” (Exhibit 1,

12 attached to motion). This order remained in effect without revision until November

13 16, 2020 (Complaint, Exhibit F).

14         Allegedly on November 10, 2020, Plaintiff went to the UC San Diego Jacobs
15 Hospital and Medical Center for a medical appointment. (Complaint, pg. 6, ¶ 16).

16 Plaintiff claims to suffer from asthma, but there are no facts plead or evidence

17 attached to the Complaint which confirm this. (Complaint, pg. 2, ¶ 9). The Center

18 for Disease Control has specifically stated that “if you have asthma, you can wear a

19 mask.” (Complaint, Exhibit C, pg. 32).

20         Plaintiff was instructed that in order to enter the hospital, a face mask was
21 required. (Complaint, pg. 7, ¶ 17). Plaintiff complied with the request, wore a face

22 mask, and entered the hospital. (Complaint, pg. 7, ¶ 18). Plaintiff was seen by her

23 doctor, completed her appointment and left the facility. (Id.)

24 III.    ARGUMENT
25         A.     Standard on Motion to Dismiss
26         Pursuant to Federal Rules of Civil Procedure Rule 8(a)(2), a pleading must
27 contain a “short and plain statement of the claim showing that the pleader is entitled

28 to relief”. Specifically, Federal Rules of Civil Procedure Rule 12(b)(6) provides,
                                             3
          DEFENDANT THE REGENTS OF THE UNIVERSITY OF CALIFORNIA’S MOTION TO DISMISS
                                   PLAINTIFF’S COMPLAINT
 1 “Every defense to a claim for relief in any pleading must be asserted in the

 2 responsive pleading if one is required. But a party may assert the following defense

 3 by motion…(6) failure to state a claim upon which relief can be granted.”

 4         In analyzing whether a motion to dismiss is applicable to a particular pleading,
 5 the United State Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009), set forth

 6 two principles. First, although a court must generally consider all factual allegations

 7 to be true, the presumption is inapplicable to legal conclusions. Id. at 678. The

 8 claim may not be supported by “mere conclusory statements,” but must include

 9 “sufficient factual matter . . . that allows the court to draw the reasonable inferences
10 that the defendant is liable for the misconduct alleged.” Id. (Emphasis added). The

11 pleading must provide more than “labels and conclusions, and a formulaic recitation

12 of the elements.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). In other

13 words, the petitioner must provide more than “an unadorned, the-defendant-

14 unlawfully-harmed-me accusation.” Ashcroft, 556 U.S. at 678. Second, only a

15 “plausible claim for relief survives a motion to dismiss”.        Id. at 679. Factual
16 statements must bring the claim above a level of mere speculation. Bell Atlantic

17 Corp., 550 U.S. at 555. Facts that do nothing more than infer that misconduct is

18 possible will not survive the plausibility test. Ashcroft, 556 U.S. at 678.

19         A pleading that fails to meet the Ashcroft standard is subject to a motion to
20 dismiss under Federal Rule of Civil Procedure Rule 12(b)(6). The pleading may be

21 dismissed if there is a “lack of cognizable legal theory”. Balistreri v. Pacifica Police

22 Dept., 901 F.2d 696, 699 (9th Cir. 1988.) Alternatively, even if the pleading has a

23 cognizable legal theory, it may nonetheless be dismissed for the “absence of

24 sufficient facts alleged” under that legal theory. Id.

25         Using these standards, Plaintiff’s Complaint does not plead sufficient facts to
26 constitute claims for relief against The Regents of the University of California.

27 Therefore, Defendant’s motion should be granted.

28         B.    There Are Insufficient Facts Plead To Substantiate Plaintiff’s claim
                                                4
         DEFENDANT THE REGENTS OF THE UNIVERSITY OF CALIFORNIA’S MOTION TO DISMISS
                                  PLAINTIFF’S COMPLAINT
 1               Of Disability Requiring Injunctive Relief.
 2         Plaintiff’s Complaint states in a conclusive manner she suffers from a
 3 disability which prevents her from wearing a mask. There are no facts pleaded, or

 4 evidence attached via medical declaration, that establish Plaintiff was unable to

 5 comply with Defendant’s mask policy. In order to obtain injunctive relief a party

 6 must show either “(1) a likelihood of success on the merits and the possibility of

 7 irreparable injury, or (2) the existence of serious questions going to the merits and

 8 the balance of hardships tipping in [the moving party’s] favor.” Oakland Tribune,

 9 Inc. v. Chronicle Publishing Company, Inc., 762 F.2d 1374, 1376 (9th Cir. 1985),
10 quoting Apple Computer, Inc. v. Formula International, Inc., 725 F.2d 1374, 1376

11 (9th Cir. 1984).

12         Plaintiff’s Complaint does not establish that Plaintiff suffers from a disability
13 beyond a conclusory statement. Plaintiff’s Complaint does not establish she has, or

14 will, suffer an irreparable injury at the hands of Defendant. Plaintiff’s Complaint

15 establishes the opposite, that no injury was suffered. Plaintiff physically was able to

16 comply with the mask requirement, was permitted to see her doctor, and left the

17 facility without issue. (Complaint, pg. 7, ¶ 18). To date, she has not returned, nor

18 attempted to. There are no allegations plead which indicate an intention to return to

19 the healthcare facility.

20         C.    Defendant’s Mask Requirement is Not Discriminatory and
21               Plaintiff    Cannot     Demonstrate      a   Prima     Facie    Case    of
22               Discrimination So Both Causes of Action Fail
23         Under Title III of the ADA, “[n]o individual shall be discriminated against on
24 the basis of disability in the full and equal enjoyment of goods, services, facilities,

25 privileges, advantages, or accommodations of any place of public accommodation

26 by any person who owns, leases (or leases to), or operates a place of public

27 accommodation.” 42 U.S.C. §12182(a). Discrimination under Title III includes, on

28 the basis of disability, the denial of “the opportunity to participate in or benefit from
                                                 5
         DEFENDANT THE REGENTS OF THE UNIVERSITY OF CALIFORNIA’S MOTION TO DISMISS
                                  PLAINTIFF’S COMPLAINT
 1 a   good, service privilege, advantage, or accommodation.”                  42 U.S.C.
 2 §12182(b)(1)(A)(ii)-(iii). There “is no significant difference in analysis of the rights

 3 and obligations created by the ADA and the Rehabilitation Act.” C.L. v. Del Amo

 4 Hospital, Inc., No. SA CV 18-00475, 2019 WL 2879880 (C.D. Cal June 3, 2019),

 5 quoting City of Los Angeles v. AECOM Servs., 854 F.3d 1149, 1160 (9th Cir. 2017).

 6 The causes of action are duplicative of each other, and the same arguments and

 7 analyses are applicable to both claims.

 8         In the present case the Complaint is clear on its face that Plaintiff was not
 9 denied    the full and equal enjoyment of goods, services, facilities, or
10 accommodations, of the UC San Diego Jacobs Hospital and Medical Center.

11 Plaintiff’s Complaint undisputedly states she was permitted to attend her

12 appointment (Complaint, pg. 7, ¶ 18). There are no facts in the Complaint which

13 establish Plaintiff suffers from a disability preventing her from wearing a mask, as

14 she concedes she was capable of wearing one throughout her appointment. Plaintiff

15 was not denied the usage of the hospital and has suffered no discriminatory injury.

16 There are no facts plead which state Plaintiff requested a face shield, or attempted

17 to wear a face shield, and was denied. Plaintiff’s Complaint states she attempted to

18 wear no face covering of any kind, which is not in compliance with either the CDC

19 or the CDPH’s guidelines.

20         There have been limited cases briefed on this issue in the country, but the
21 closest opinion is contained in the Pletcher v. Giant Eagle, Inc., No. 2:20-754, 2020

22 WL 6263916 (W.D. PA October 23, 2020). In this case the Court denied Plaintiff’s

23 request for injunctive relief and held that the Giant Eagle grocery store policy did

24 not violated Title III of the ADA. The Court held there was insufficient evidence to

25 substantiate the Plaintiff’s claim that he had a disability which precluded him from

26 complying with the policy and the policy itself was not discriminatory under the

27 ADA. Id. at 1. Plaintiff in that case, like in the current case, did not present a

28 colorable factual basis showing there was a disability, and the Plaintiff did not
                                          6
         DEFENDANT THE REGENTS OF THE UNIVERSITY OF CALIFORNIA’S MOTION TO DISMISS
                                  PLAINTIFF’S COMPLAINT
 1 challenge the reasons why the Department of Health issued the face covering order.

 2 Id. at 5.

 3         This ruling essentially establishes that absent factual evidence of a true
 4 disability which prevents an individual from wearing a mask, and the mask policy is

 5 equally applied to all people, there can be no discrimination under the ADA. This is

 6 the circumstance as pleaded in this case with one key difference. The Plaintiff in

 7 Pletcher was actually denied the opportunity to shop in the grocery store and he was

 8 banned from the premises. In the current case, Defendant did not deny the Plaintiff

 9 the services of the hospital, and there are no facts that indicate she is not permitted
10 back if an appropriate face covering, face shield included, is worn. By this measure,

11 Plaintiff has an even weaker argument of ADA discrimination in this case than was

12 present in Pletcher.

13         The mask policy at the hospital is not in place with a discriminatory motive,
14 but instead in direct response to a global pandemic which has killed hundreds of

15 thousands of Americans. Our constitution principally entrusts “[t]he safety and the

16 health of the people” to the politically accountable officials of the States “to guard

17 and protect.” Jacobsen v. Massachusetts, 197 U.S. 11, 38 (1905). When those

18 officials “undertake to act in areas fraught with medical and scientific uncertainties,”

19 their latitude “must be especially broad.” Marshall v. United States, 414 U.S. 417,

20 427 (1974). Jacobsen v. Massachusetts counsels judges to afford wide latitude to the

21 judgment of health experts, so long as such measures are neutral, generally

22 applicable, and have a medical necessity a government can justify.

23         All of these factors are in play with a mask requirement at a high acuity
24 hospital during the height of a pandemic. Plaintiff herself claims to be a high-risk

25 individual who suffers from cancer and asthma. The CDC specifically states that

26 individuals with asthma can wear a mask. (Complaint, Ex. C., Pg. 32). The CDC

27 also specifically states that masks are more important for people with asthma, kidney

28 disease, and cancer, as they are higher risk individuals for contracting COVID-19
                                              7
         DEFENDANT THE REGENTS OF THE UNIVERSITY OF CALIFORNIA’S MOTION TO DISMISS
                                  PLAINTIFF’S COMPLAINT
 1 and suffering from severe illness. (Complaint, Exhibit D, Pg. 37; 40; 41).

 2        The CDC also estimates that 35% of people infected with the coronavirus have
 3 no symptoms, yet they may unknowingly infect others when in close contact in

 4 enclosed spaces. Masks reduce the chance of infected people transmitting the

 5 disease. State face-covering requirements relying upon the medical consensus of the

 6 efficacy of face coverings is protective of the wearer and others. Jacobsen recognizes

 7 the state’s duty to “guard and protect the safety and health of the people” and that

 8 includes the duty to not endanger others.

 9        Plaintiff’s Complaint fails to plead facts sufficient to establish a disability
10 exists, discrimination existed or occurred, services were denied, or an injury was

11 suffered. For all of these reasons, both causes of action should be dismissed as

12 against Defendant.

13        D.     Defendant’s Policy is Defensible Under the Direct Threat Theory
14        Regardless of whether or not Plaintiff even has a disability, a reasonable
15 accommodation was offered, requested, or available, Defendant was not required to

16 provide a reasonable modification under the circumstances under the Direct Threat

17 defense theory. 42 U.S. § 12182(b)(3). A place of public accommodation “is not

18 required to provide accommodations for disabled persons if the accommodation,

19 based upon an individualized assessment, ‘poses a direct threat to the health or safety

20 of others.’” C.L. v. Del Amo Hospital, Inc. No. SA CV 18-00475, 2019 WL 2879880,

21 at 5 (C.D. Cal June 3, 2019) quoting Tamara v. El Camino Hospital, 964 F.Supp.2d

22 1077, 1083 (N.D. Cal. 2013). A ‘direct threat’ means that “the significant risk cannot

23 be eliminated by a modification of policies, practices, or procedures, or by the

24 provision of auxiliary aids or services.” Lockett v. Catalina Channel Exp., Inc., 496

25 F.3d 1061, 1066 (9th Cir. 2007).

26        To limit a direct threat from the COVID-19 pandemic, the Defendant hospital
27 was permitted to impose legitimate safety requirements necessary for safe

28 operations. On November 10, 2020 when Plaintiff allegedly visited UC San Diego’s
                                         8
         DEFENDANT THE REGENTS OF THE UNIVERSITY OF CALIFORNIA’S MOTION TO DISMISS
                                  PLAINTIFF’S COMPLAINT
 1 Jacob Hospital and Medical Center, there were 198,881 new coronavirus cases in

 2 the United States that day alone. The County was placed back in the purple tier,

 3 which is the most restrictive tier.1 California had surpassed 18,000 deaths and neared

 4 1 million individual cases.2 In other words, San Diego County remained in the

 5 absolute height of the pandemic. In an acute hospital setting, containment and

 6 prevention are of tantamount importance. The objective information available

 7 confirmed the existence of the threat.

 8           An entity asserting a “direct threat” as a basis for excluding an individual
 9 bears a heavy burden of demonstrating that the individual poses a significant risk to
10 the health and safety of others. Lockett v. Catalina Channel Exp., Inc., 496 F.3d at

11 1066. The person making the relevant decision not to provide the service must base

12 his decision on the objective information available to him. Bragdon v. Abbott, 524

13 U.S. 624 649 (1998). Notwithstanding the fact that Plaintiff was not excluded or

14 denied a service, Defendant was under no obligation to accept her alleged assertion

15 of a disability absent any other information, based on the objective data available

16 about the severity of the pandemic on that date. The hospital’s policy to require all

17 patients choosing to seek out medical attention in an acute care facility to wear a

18 face covering was consistent with the recommendations of the CDPH, the CDC, and

19 all applicable public health authorities.

20           On November 10, 2020, Defendant had no way of knowing whether Plaintiff
21 was infected with COVID-19. There was a clear and present direct threat to all

22 patients and healthcare workers onsite at the hospital of contracting the coronavirus.

23 The requirement of Plaintiff to wear a mask in order to seek treatment at the hospital

24 was not disability discrimination pursuant to the Direct Threat theory of defense.

25

26

27   1
                https://www.cbs8.com/article/news/health/coronavirus/covid-coronavirus-san-diego-california-nov-10-14-
     2020/509-a153a8a4-8feb-4738-ba5c-0a0af09301ea
28   2
       https://www.cnn.com/world/live-news/coronavirus-pandemic-11-10-20-intl/index.html
                                                              9
           DEFENDANT THE REGENTS OF THE UNIVERSITY OF CALIFORNIA’S MOTION TO DISMISS
                                    PLAINTIFF’S COMPLAINT
 1 Therefore, even if the Court determines there is a valid claim pleaded, it is subject

 2 to dismissal based on this defense theory.

 3         E.    Defendant’s Face Covering Policy is a Legitimate Safety
 4               Requirement During the COVID-19 Pandemic
 5         Similar to Defendant’s Direct Threat theory of defense, there is a Legitimate
 6 Safety Requirement defense applicable to the allegations. Pursuant to 28 C.F.R. §

 7 36.301(b), a public accommodation may impose legitimate safety requirements that

 8 are necessary for safe operation. Safety requirements must be based on actual risks,

 9 and not on mere speculation, stereotypes, or generalizations about individuals with
10 disabilities. Tamara v. El Camino Hospital, 964 F.Supp.2d 1077, 1085 (N.D. Cal.

11 2013). The face-covering policy in an acute care hospital was neutrally applied. In

12 this case, there are no discriminatory motivating factors at play in the Complaint.

13 The Complaint is clear that Defendant’s policy was intended to be used for all people

14 who enter the hospital. The risk of COVID-19 in a high-risk setting such as a hospital

15 is without dispute. The safety concerns at play for both healthcare workers, hospital

16 employees, and patients, was based on a reasonable concern for safety, rather than

17 mere speculation, stereotypes, or generalizations about Plaintiff’s alleged disability.

18         The concern over COVID-19 is not unsubstantiated and totally speculative. It
19 is in fact the opposite. The pandemic affected has all areas of life, most especially

20 the healthcare sector. There is a justifiable interest in protecting all individuals who

21 enter the hospital and the risk of safety absent a mask policy is objectively present.

22 The requirement of Plaintiff to wear a mask in order to seek treatment at the hospital

23 was not disability discrimination pursuant to the Legitimate Safety Requirement

24 theory of defense. Therefore, even if the Court determines there is a valid claim

25 pleaded, it is subject to dismissal based on this defense theory.

26 IV.     CONCLUSION
27         Plaintiff’s Complaint fails for several reasons. Plaintiff has failed to establish
28 she has a disability. Plaintiff has failed to establish she was subjected to
                                          10
         DEFENDANT THE REGENTS OF THE UNIVERSITY OF CALIFORNIA’S MOTION TO DISMISS
                                  PLAINTIFF’S COMPLAINT
 1 discrimination based on a disability. Plaintiff fails to plead she was denied services

 2 at Defendant’s hospital, and in fact, the opposite is true and she completed her

 3 appointment. Plaintiff fails to allege the existence of an injury, or the likelihood of

 4 an irreparable injury occurring. Plaintiff fails to establish no other accommodation

 5 was available or was even requested.

 6         Additionally, assuming a claim is present, which it is not, Defendant has
 7 legitimate and applicable defenses. The COVID-19 pandemic is a global threat,

 8 particularly dangerous to healthcare providers and patients. There is a direct threat

 9 of this hyper-contagious virus which negates the need for specific accommodations
10 to a neutrally applied mask policy within a hospital. The policy was applied

11 generally to all patients, healthcare workers, and hospital employees for the purposes

12 of safety for all.

13         Therefore, dismissal of this entire meritless and harassing action is warranted
14 as against Defendant, The Regents of the University of California.

15

16
     DATED: April 7, 2021                     PEABODY & BUCCINI LLP
17

18
                                               By:
19
                                                     THOMAS M. PEABODY
20                                                   PATRICK S. LUDEMAN
                                                     Attorneys for Defendant,
21                                                   The Regents of the University of
                                                     California
22

23

24

25

26

27

28
                                               11
         DEFENDANT THE REGENTS OF THE UNIVERSITY OF CALIFORNIA’S MOTION TO DISMISS
                                  PLAINTIFF’S COMPLAINT
